

115 HJ 47 IH: Disapproving the rule submitted by the Department of the Interior regarding requirements for exploratory drilling on the Arctic Outer Continental Shelf.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 47IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Young of Alaska (for himself, Mr. Pearce, Mr. Gosar, Mr. Cramer, and Mrs. Radewagen) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONDisapproving the rule submitted by the Department of the Interior regarding requirements for
			 exploratory drilling on the Arctic Outer Continental Shelf.
	
 That Congress disapproves the rule submitted by the Bureau of Safety and Environmental Enforcement and the Bureau of Ocean Energy Management of the Department of the Interior relating to Oil and Gas and Sulfur Operations on the Outer Continental Shelf—Requirements for Exploratory Drilling on the Arctic Outer Continental Shelf (published at 81 Fed. Reg. 46478 (July 15, 2016)), and such rule shall have no force or effect.
		